DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Application filed on 04/28/2021 
This application is a CON of 16/690,497 now a PAT 11,025,818 B2 which is a CON of 15/554,759 now a PAT 10,506,152 B2 which is a 371 of PCT/JP2016/060976 04/01/2016
The application has a Foreign Priority date of 04/07/2015
Claims 2, 19-21 are independent
Claims 2-21 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/554,759.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed 

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent Number 10,506,152 B2 and 1-15 of U.S. Patent Number 11,025,818 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.

2. Application: An image signal processing device comprising:
7. Patent 10,506,152 B2: An image signal processing device comprising:
circuitry configured to extract an edge signal of a high frequency band in a first image signal with a first resolution by applying a filtering factor controllable using lens information, and
circuitry configured to:
extract an edge detection signal of a high frequency band from an image signal with the first resolution; calculate filtering factor on the basis of lens information including at least an F number of a corresponding lens; 
generate a second image signal with the second resolution that is lower than the first 



3. Application: wherein the circuitry is further configured to down-convert the first image signal and the edge signal from the first resolution to the second resolution to generate the second image signal.
7. Patent 10,506,152 B2: perform a down-conversion process on an image signal with a first resolution obtained from imaging and generate an image signal with a second resolution that is lower than the first resolution.



4. Application: wherein the circuitry is further configured to convert the second image signal is to a format compatible with a viewfinder to generate an output signal and is configured to output the output signal to the viewfinder to be displayed.
13. Patent 10,506,152 B2: by the circuitry and obtain an image signal with a second resolution for view finder display which is lower than the first resolution.


5. Application: wherein the first resolution is 4K resolution and the second resolution is HD resolution.
11. Patent 10,506,152 B2: wherein the first resolution is 4K resolution and the second resolution is HD resolution.



6. Application: wherein the first resolution is 8K.
11. Patent 10,506,152 B2: the second resolution is HD resolution



7. Application: wherein the first resolution includes more than 3840 pixels in a horizontal direction and more than 2160 pixels in a vertical direction.
11. Patent 10,506,152 B2: wherein the first resolution is 4K resolution (4K resolution has 3840 pixels in the horizontal direction and 2160 pixels in the vertical direction)



9. Application: wherein the circuitry is further configured to change the output signal to the view finder in response to user operation of a lens unit.
13. Patent 10,506,152 B2: by the circuitry and obtain an image signal with a second resolution for viewfinder display, which is lower than the first resolution.


10. Application: wherein the lens information includes zoom information.
10. Patent 10,506,152 B2: wherein the lens information includes at least zoom position information


11. Application: wherein the lens information includes a change of a zoom position by user operation.
10. Patent 10,506,152 B2: wherein the lens information includes at least zoom position information


13. Application: wherein the lens information is an F number.
1. Patent 10,506,152 B2: basis of lens information including at least an F number of a corresponding lens.


15. Application: wherein the filtering factor includes a blending.
1. Patent 10,506,152 B2: the filtering factors including an α valued for αblending that is determined based on the F number of the corresponding lens.


16. Application: wherein the circuitry is further configured to perform high-pass filtering at a first cutoff frequency, high- pass filtering at a second cutoff frequency that is 
2. Patent 10,506,152 B2: wherein the circuitry is further configured to perform high-pass filtering at a first cutoff frequency, high- pass filtering at a second cutoff 


17. Application: wherein the circuitry is further configured to control a gain of the edge detection signal extracted by the circuitry based on the lens information.
4. Patent 10,506,152 B2: wherein the circuitry is further configured to control a gain of the edge detection signal extracted by the circuitry on the basis of the lens information.


18. Application: wherein the circuitry is further configured to: reduce noise included in the edge detection signal extracted by the circuitry; and control a coring level on the basis of imaging information, correction information, and gain information.
5. Patent 10,506,152 B2: wherein the circuitry is further configured to: reduce noise included in the edge detection signal extracted by the circuitry; and control a coring level on the basis of imaging information, correction information, and gain information.


Claims 19-21 are similarly rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent Number 10,506,152 B2 and 1-15 of U.S. Patent Number 11,025,818 B2.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-11, 13-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Pillman et al. (U.S. Patent Number 8,724,919 B2) in view of Applicant disclosed prior art Naruse et al. (U.S. Patent Publication Number 2017/0193643 A1).

Regarding Claims 2, 19-21, Pillman discloses an image signal processing device (Fig 1- digital camera system 10) comprising: 
(Fig 2- image compression 155) configured to extract an edge signal (Fig 6 – describes the macro processing 40 as disclosed in Col 12, lines 40-50;  In Col 12, lines 60-67,  Pillman further discloses that he uses the “edge extraction ” technique disclosed in U.S. Patent 7,990,429 and In Col 14, lines 7-12 Pillman discloses that he uses the “edge enhancing” technique disclosed in U.S. Patent 6,192,162) of a high frequency band in a first image signal (In Col 18, lines 25-35, Pillman discloses that subject sharpness is dependent on high frequency detail in an image) with a first resolution (Further in Col 18, Pillman discloses resizing images to a lower resolution), and 
generate a second image signal with the second resolution that is lower than the first resolution from the first image signal and the edge signal (In Col 9, lines 45-60, Pillman discloses that images can be produces in lower resolution by user selectable modes; Compression is also disclosed to use the methods described in U.S. Patent 4,774,574 and it is also well known that compression lowers the resolution).
Pillman discloses extract an edge signal by applying a filtering factor but, Pillman fails to clearly disclose extract an edge signal by applying a filtering factor controllable using lens information.
Instead, in a similar endeavor, Naruse discloses extract an edge signal by applying a filtering factor controllable using lens information (Fig 8 – circuit configuration of a filtering process unit; In Fig 3 and in ¶0150 - ¶0154 Naruse teaches the configuration of the filtering process unit and in ¶0160 he further teaches that “the optical characteristic of the optical system used when the original image data D1 is acquired” – for example a model number or the like indicating the type of lens unit 11; Further In ¶0292 - ¶0294 Naruse teaches the low frequency band and the high frequency band.  He also teaches that the high frequency band may be set according to an imaging condition and in ¶0294 he further clarifies that the imaging conditions could be a F-number of the imaging element);
Pillman, and Naruse are combinable because both are about image processing methods that utilizes filter and extracts the edges (high frequency component). 
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to use the F-number of the lens to control the filter as taught by Naruse in the imaging apparatus disclosed by Pillman.    
The suggestion/motivation for doing so would have been to “provide an image processing technique capable of compatibility achieving a high-accuracy filtering process and reduction of a necessary storage capacity” as disclosed by Naruse in ¶0018.
Therefore, it would have been obvious to combine Pillman and Naruse to obtain the invention as specified in the amended claims 2, 19-21.

Regarding Claim 3, Pillman in view of Naruse discloses wherein the circuitry is further configured to down-convert the first image signal and the edge signal from the first resolution to the second resolution to generate the second image signal (Pillman: In Fig 2 discloses the image compression process and in Col 18, lines 20-35, he further discloses “resize image step 825” that resizes the image to a lower spatial resolution and explains that resizing image to a lower resolution provides for a better differentiation between different levels of background sharpness).

Regarding Claim 4, Pillman in view of Naruse discloses wherein the circuitry is further configured to convert the second image signal is to a format compatible with a viewfinder to generate an output signal and is configured to output the output signal to the viewfinder to be displayed (Pillman: In Col 6, lines 55-65, Pillman discloses “preview mode” image data (which is of much lower resolution) and discloses various methods the image data can be processed.).

Regarding Claim 5, Pillman in view of Naruse discloses wherein the first resolution is 4K resolution and the second resolution is HD resolution (Pillman: In Col 9, lines 45-55, Pillman discloses user selectable pixel resolution modes – full size as disclose by Pillman is comparable to a 4K resolution and the others are lower resolution).

Regarding Claim 6, Pillman in view of Naruse discloses wherein the first resolution is 8K (Pillman: In Col 9, lines 45-48, Pillman discloses that the user can select different pixel resolution modes; Multiple pixel resolutions can be provided and therefore the interpretation that Pillman teaches a resolution of 8K is reasonable).

Regarding Claim 7, Pillman in view of Naruse discloses wherein the first resolution includes more than 3840 pixels in a horizontal direction and more than 2160 pixels in a vertical direction (Pillman: Since in Col 9, lines 45-48, Pillman discloses that the user can select different pixel resolution modes and discloses about multiple pixel resolutions can be provided, therefore the interpretation that Pillman teaches a resolution of 8K, which has more than 3840 pixels in the horizontal direction and more than 2160 pixels in the vertical direction is reasonable).

Regarding Claim 8, Pillman in view of Naruse discloses wherein a ratio of imaging resolution and display resolution of a viewfinder is N:1, and the circuitry is further configured to perform down-conversion at N: 1, N being an integer greater than zero (Pillman: In Col 6, lines 55-65, Pillman discloses “preview mode” image data (which is of much lower resolution) and discloses various methods the image data can be processed.  It is therefore interpreted that Pillman teaches a down conversion of N:1).

Regarding Claim 9, Pillman in view of Naruse discloses wherein the circuitry is further configured to change the output signal to the view finder in response to user operation of a lens unit (In Col 9, lines 45-60, Pillman discloses that images can be produces in lower resolution by user selectable modes.).

Regarding Claim 10, Pillman in view of Naruse discloses wherein the lens information includes zoom information (Naruse: In ¶0027 teaches that the gain table could include zoom value (focal length); In ¶0164 he further teaches it is necessary to prepare filters corresponding to all combinations of imaging conditions.).

Regarding Claim 11, Pillman in view of Naruse discloses wherein the lens information includes a change of a zoom position by user operation (See Naruse ¶0142).

Regarding Claim 13, Pillman in view of Naruse discloses wherein the lens information is an F number (Naruse:  Fig 8 – circuit configuration of a filtering process unit; In Fig 3 and in ¶0150 - ¶0154 Naruse teaches the configuration of the filtering process unit and in ¶0160 he further teaches that “the optical characteristic of the optical system used when the original image data D1 is acquired” and in ¶0294 he further clarifies that the imaging conditions could be a F-number of the imaging element).

Regarding Claim 14, Pillman in view of Naruse discloses wherein the circuitry is further configured to cause emphasized display of an edge of the second image signal (Pillman:  Pillman discloses this in Figs 3 and describes in the image enhancement process 300 in Fig 5).

Regarding Claim 15, Pillman in view of Naruse discloses wherein the filtering factor includes a blending (Pillman: Pillman discloses this in Col 13, lines 30-55 when he discloses the “blur filter” to decrease the perceptual sharpness and discloses that the amounts of sharpening (or blurring) can be adjusted by appropriate design of the coefficients in the sharpening filter (or blur filter)).

Regarding Claim 17, Pillman in view of Naruse discloses wherein the circuitry is further configured to control a gain of the edge detection signal extracted by the circuitry based on the lens information (Pillman: Pillman in Col 18, lines 30-65 discloses that the filter value could be configured to adjust the sharpness and discloses the gain G which can be adjusted to provide different amounts of sharpening. He also discloses that the filter coefficients in the blur filter F(x,y) can be adjusted responsive to the desired amount of sharpness.  Naruse: Fig 8 – circuit configuration of a filtering process unit; In Fig 3 and in ¶0150 - ¶0154 Naruse teaches the configuration of the filtering process unit and he also teaches that the high frequency band may be set according to an imaging condition and in ¶0294 he further clarifies that the imaging conditions could be a F-number of the imaging element).

Regarding Claim 18, Pillman in view of Naruse discloses wherein the circuitry is further configured to: reduce noise included in the edge detection signal extracted by the circuitry (Pillman: In Col 9, lines 15-30 he discloses that data is manipulated by a noise reduction step 105; Further in Col 17, lines 35-41 he discloses a median filter edge mask step 880 that is applied to reduce noise in the binary edge mask); and control a coring level on the basis of imaging information, correction information, and gain information (Naruse: Naruse in ¶0038 discloses that in cases where the high frequency band is large the noise may be amplified by an image filtering process and image quality may be lowered.  In ¶0050 he discloses that by using a filter that makes the filtering process data equal to the processing target data, it is possible to effectively prevent mixing of noise and amplification of noise. Further in ¶0287 he teaches that it is preferable that a constrain condition that an amplification factor (gain) of the DC component is set to 1.0 times is applied so as to prevent changes in the brightness of the entire image).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Watanabe et al. (U.S Patent Publication Number 2003/0063212 A1) discloses a  camera includes: an image-capturing element that captures a subject image through a photographic lens having a focusing lens; an evaluation value calculation unit that calculates focus evaluation values at a plurality of lens positions assumed by the focusing lens based upon an image-capturing signal output by the image-capturing element; a weighting unit that weights the focus evaluation values calculated by the evaluation value calculation unit in correspondence to the lens positions of the focusing lens assumed when the focus evaluation values are calculated respectively; and a 
Ohyama (U.S. Patent Publication Number 2015/0326797 A1) discloses an image processing device performs image processing on an image being captured to display the image on a display unit having a resolution lower than a resolution of the image. The image processing device includes an extraction section that extracts an edge component from the image, an edge enhancing section that enhances the edge component by performing low-pass filter processing on the edge component after performing full-wave rectification processing on the edge component, a combining section that combines the enhanced edge component with the image to generate a composite image, and a resolution conversion section that performs resolution conversion of the composite image to match a resolution of the composite image with the resolution of the display unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        March 25, 2022